DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each said tab including a lip extending outwardly from a side of the horizontal portion” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 16 objected to because of the following informalities:  the applicant made a typo. The examiner suggests the following amendment:
Claim 16, line 4: -- rests [[of]] on the arms --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitation “each said tab including a lip extending outwardly from a side of the horizontal portion” is unclear and confusing. How does the lip (#94) extend outwardly from the horizontal portion (#54)? Appropriate correction or explanation is required.
Claim 1 recites the limitation " the length of a central portion of the gasket assembly".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation " the rear legs of the another apparatus" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the holes or recesses of the upper apparatus” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, claim 16 depends from claim 15 and claim 15 required the second apparatus (upper rack) to be stacked on (on top of) the first apparatus (lower rack). Therefore, the following limitations is unclear and confusing:
“inserting the support member into tubing of the first apparatus ; and enabling the first apparatus to rest on the second apparatus”. How can the second rack be on top of the first rack while the first rack is on top of the second rack? Also, how does the tubing in claim 16 relate to the front legs or horizontal portion claimed in claim 1? According the applicant’s discloser each front legs and/or each horizontal portion is a tube, therefore the tubing is at least one the front legs or horizontal portions. It is not appropriate to claim the tubing as a new part separate from the front legs and/or horizontal portions claimed in claim 1. Appropriate correction is required.

Claims 2-4, 6-7, and 9-15 and 17 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh 9,340,373.

Regarding claim 1, McHugh discloses an apparatus (Fig 8) for holding a plurality of glass sheets, the apparatus comprising:
a substantially horizontal portion (Fig 8, #64) and a substantially vertical portion (annotated Fig 8 below), wherein the substantially vertical portion (annotated Fig 8 below) is oriented approximately perpendicular to the substantially horizontal portion (Fig 8, #64);

left and right arms (annotated Fig 8 below) (only one of the sides is shown in Fig 8 so only one arm is shown in Fig 8), at least the left and right arms for operatively connecting the substantially vertical portion (annotated Fig 8 below) and the substantially horizontal portion (Fig 8, #64), each of the left and right arms including an substantially horizontal member (annotated Fig 8 below) and a substantially vertical member (annotated Fig 8 below), wherein the substantially vertical member (annotated 

a plurality of front legs (annotated Fig 8 below) (only one of the sides is shown in Fig 8 so only one leg is shown in Fig 8) at a front of the substantially horizontal portion (Fig 8, #64), and a plurality of rear legs (annotated Fig 8 below) (only one of the sides is shown in Fig 8 so only one rear leg is shown in Fig 8) at a rear of the substantially horizontal portion (Fig 8, #64);

at least one outward-facing tab (annotated Fig 8 below)/#32 & (the upper flange of #30 shown in Figs 1 & 2) provided for each of the plurality of rear legs (annotated Fig 8 below), each said tab (annotated Fig 8 below)/#32 & (the upper flange of #30 shown in Figs 1 & 2) including a lip (annotated Fig 8 below)/#32 & (the upper flange of #30 shown in Figs 1 & 2) extending outwardly from a side of the horizontal portion (Fig 8, #64); and

a gasket assembly (Figs 3 & 8, #16) (For clarification, the applicant’s specification does not define the term gasket and the applicant’s specification says the gasket assembly can be made of various materials including PVC) provided to the substantially horizontal portion and/or the substantially vertical portion (annotated Fig 8 below), the gasket assembly (Figs 3 & 8, #16) comprising a plurality of elongated channels (as shown in Figs 3 & 8) therein,




    PNG
    media_image1.png
    748
    1114
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    807
    940
    media_image2.png
    Greyscale


Regarding claim 4, McHugh discloses the apparatus wherein the apparatus is configured to be stackable on another like apparatus (Claim 4 is a functional limitation, the another like apparatus is not positively claimed and phrase “like apparatus” is broad and does not require the second apparatus to be identical to the first apparatus).

Regarding claim 5, as best understood, McHugh discloses the apparatus wherein the arms (annotated Fig 8 above) are sized, shaped, and arranged to support rear legs of the another apparatus (as shown in Fig 7).

Regarding claim 6, McHugh discloses the apparatus wherein the substantially horizontal portion (Fig 8, #64) further comprises tubing.


Regarding claim 10, McHugh discloses the apparatus wherein the substantially vertical portion (annotated Fig 8 above) includes the gasket assembly (Fig 3 & 8, #16) and the substantially horizontal portion (Fig 8, #64) does not.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards 2006/0213846 in view of Hamarat EP2266884.

Regarding claim 1, as best understood, Edwards discloses an apparatus (Fig 4) for holding a plurality of glass sheets, the apparatus (Fig 4) comprising:

a substantially horizontal portion (Fig 4, #2) and a substantially vertical portion (Fig 4, #3), wherein the substantially vertical portion (Fig 4, #3)  is oriented approximately perpendicular to the substantially horizontal portion (Fig 4, #2);

a plurality of front legs (annotated Fig 4 below) at a front of the substantially horizontal portion (Fig 4, #2), and a plurality of rear legs (annotated Fig 4 below) (only one of the two rear legs is shown in Fig 4) at a rear of the substantially horizontal portion (Fig 4, #2); and

a gasket assembly (Figs 4 & 2a, #1) provided to the substantially horizontal portion (Fig 4, #2) and/or the substantially vertical portion, the gasket assembly comprising a plurality of elongated channels (#5) therein,

wherein the elongated channels (#5) are defined along the length of a central portion of the gasket assembly (Fig 4 & 2a, #1), and the gasket assembly (Fig 4 & 2a, #1) is configured so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in one of the channels (#5) and extends along a length of a substantial portion of the gasket assembly (Fig 4 & 2a, #1).


    PNG
    media_image3.png
    687
    714
    media_image3.png
    Greyscale

Edwards has been discussed above but does not explicitly teach left and right arms, at least the left and right arms for operatively connecting the substantially vertical portion and the substantially horizontal portion, each of the left and right arms including an substantially horizontal member and a substantially vertical member, wherein the substantially vertical member is oriented approximately perpendicular to the substantially horizontal member; and at least one outward-facing tab provided for each of the plurality of rear legs, each said tab including a lip extending outwardly from a side of the horizontal portion.

Hamarat discloses an apparatus comprising left and right arms (annotated Fig 1 below), at least the left and right arms (annotated Fig 1 below) for operatively connecting a substantially vertical portion (Fig 1, #9) and a substantially horizontal portion (annotated Fig 1 below), each of the left and right arms (annotated Fig 1 below) 

    PNG
    media_image4.png
    918
    1107
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    940
    1383
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach side frames (Hamarat, Fig 1, #11) (i.e. left and right arms (Hamarat, annotated Fig 1 below)) to the sides of the rack of Edwards in order to prevent sheets and other materials from inadvertently falling off the rack of Edwards. 
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach tabs (Hamarat, Fig 1, #2) to the front and rear legs (Edwards, annotated Fig 4 above) of Edwards in order to make the rack more aesthetically appealing and prevent the legs (Edwards, annotated Fig 4 above) of Edwards from scratching or damaging a floor surface. 

Regarding claim 2, modified Edwards discloses the apparatus wherein the gasket assembly (Edwards, Figs 4 & 2a, #1) further comprises first (Edwards, Fig 2a, 
a plurality of slits (Edwards, Figs 1 & 3, #7 & #7’) defined in the first (Edwards, Fig 2a, #9) and/or second flexible fingers (Edwards, Fig 2a, #9’) adjacent each said channel (Edwards, Fig 1, #5) so that the slits (Edwards, Figs 1 & 3, #7 & #7’) have respective open end portions at the channel (Edwards, Fig 1, #5), and
a plurality of flexible lips (Edwards, Fig 3, #10) or tabs defined between respective pairs of the slits (Edwards, Figs 1 & 3, #7 & #7’);

wherein the slits (Edwards, Figs 1 & 3, #7 & #7’) extend outwardly from the channels (Edwards, Fig 3, #5) in a width direction of the gasket assembly (Edwards, Figs 1 & 2a, #1) so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in the channel (Edwards, Fig 3, #5) and extends along a length of a substantial portion of the gasket assembly (Edwards, Figs 4 & 2a, #1) and the slits (Edwards, Figs 1 & 3, #7 & #7’) extend outwardly away from the glass sheet.

Regarding claim 3, modified Edwards discloses the apparatus wherein the slits (Edwards, Figs 1 & 3, #7 & #7’) and flexible lips or tabs (Edwards, Figs 1 & 3, #10) are shaped and oriented so that when a glass sheet is inserted into one of the channels a first number of the flexible lips or tabs (Edwards, Figs 1 & 3, #10) (i.e. lips or tabs #10 at the rear of the gasket assembly #1 of Edwards) thereof is bent by the insertion of the glass sheet and a second number of the flexible lips or tabs (Edwards, Figs 1 & 3, #10) (i.e. frontward most slits #7 of Edwards)  is not bent by the insertion of the glass sheet 


Regarding claim 4, modified Edwards discloses the apparatus wherein the apparatus is configured to be or capable of being stackable on another like apparatus (Claim 4 is a functional limitation, the another like apparatus is not positively claimed and phrase “like apparatus” is broad and does not require the second apparatus to be identical to the first apparatus).

Regarding claim 5, as best understood, modified Edwards discloses an apparatus wherein the arms (Hamarat, annotated Fig 1 above) are sized, shaped, and arranged to support rear legs of the another apparatus.

Regarding claim 13, modified Edwards discloses the apparatus wherein the gasket assembly (Edwards, Fig 3, #1) is elongated in shape and is supported by a track (Edwards, Fig 3, #20), so that the gasket assembly (Edwards, Fig 3, #1) is slidably removable from the track (Edwards, Fig 3, #20) (Edwards, [0027]).



Claims 1-8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen 3,193,093 in view of Bush 6,279,763 and Edwards 2006/0213846.


Regarding claim 1, as best understood, Hansen discloses an apparatus (Fig 1) for holding a plurality of glass sheets, the apparatus (Fig 1) comprising:

a substantially horizontal portion (Fig 1, #36) or (Fig 1, #17) and a substantially vertical portion (Fig 1, #23 & #33), wherein the substantially vertical portion (Fig 1, #23 & #33) is oriented approximately perpendicular to the substantially horizontal portion (Fig 1, #36) or (Fig 1, #17);

left and right arms (Fig 1, #19 & #38, (each on left and right sides of the rack)), at least the left and right arms (Fig 1, #19 & #38, (each on left and right sides of the rack)) for operatively connecting the substantially vertical portion (Fig 1, #23 & #33) and the substantially horizontal portion (Fig 1, #36) or (Fig 1, #17), each of the left and right arms (Fig 1, #19 & #38, (each on left and right sides of the rack)) including an substantially horizontal member (Fig 1, #36) and a substantially vertical member (Fig 1, #38), wherein the substantially vertical member (Fig 1, #38) is oriented approximately perpendicular to the substantially horizontal member (Fig 1, #36); and a plurality of front legs (Fig 1, #28) at a front of the substantially horizontal portion (Fig 1, #36) or (Fig 1, #17).

	Hansen has been discussed above but does not explicitly teach an apparatus comprising a plurality of rear legs at a rear of the substantially horizontal portion;
and at least one outward-facing tab provided for each of the plurality of rear legs, each said tab including a lip extending outwardly from a side of the horizontal portion; and
a gasket assembly provided to the substantially horizontal portion and/or the substantially vertical portion, the gasket assembly comprising a plurality of elongated channels therein, wherein the elongated channels are defined along the length of a central portion of the gasket assembly, and the gasket assembly is configured so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in one of the channels and extends along a length of a substantial portion of the gasket assembly.

	Bush discloses an apparatus comprising a plurality of rear legs (Fig 1, #12B) at a rear of a substantially horizontal portion (Fig 1, #14); and at least one outward-facing tab (Fig 1, #26B) provided for each of the plurality of rear legs (Fig 1, #12B), each said tab (Fig 1, #26B) including a lip (Fig 1, #26B) extending outwardly from a side of the horizontal  portion (Fig 1, #14). 

Edwards discloses an apparatus (Fig 4) comprising a gasket assembly (Fig 4, #1) and track (Fig 3, #20) provided to a substantially horizontal portion (Fig 4, #2) and/or the substantially vertical portion, the gasket assembly (Fig 4, #1) comprising a plurality of elongated channels (#5) (see Fig 2a) therein, wherein the elongated channels (#5) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach rear legs (Bush, Fig 1, #12B) that each have an outward-facing tab (Bush, Fig 1, #26B) to the bottom portion of the post (Hansen, Fig 1, #23) of the substantially vertical portion (Hansen, Fig 1, #23 & #33) of Hansen it order to prevent the bottom edge of the post #23 from scratching or damaging a floor surface. Further the rear legs (Bush, Fig 1, #12B) and an outward-facing tab (Bush, Fig 1, #26B) will make the rack of Hansen more aesthetically appealing. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a gasket assembly (Edwards, Fig 4, #1) and track (Edwards, Fig 3, #20) to the vertical portion (Hansen, Fig 1, #33) and/or the horizontal portion (Hansen, Fig 1, #37) and base (Hansen, Fig 27) of Hansen in order securely store individual sheet materials with the channels of the gasket assembly (Edwards, Fig 4, #1) and prevent the individual sheets from falling.

Regarding claim 2, modified Hansen discloses the apparatus wherein the gasket assembly (Edwards, Figs 4 & 2a, #1) further comprises first (Edwards, Fig 2a, #9) and 
a plurality of slits (Edwards, Figs 1 & 3, #7 & #7’) defined in the first (Edwards, Fig 2a, #9) and/or second flexible fingers (Edwards, Fig 2a, #9’) adjacent each said channel (Edwards, Fig 1, #5) so that the slits (Edwards, Figs 1 & 3, #7 & #7’) have respective open end portions at the channel (Edwards, Fig 1, #5), and
a plurality of flexible lips (Edwards, Fig 3, #10) or tabs defined between respective pairs of the slits (Edwards, Figs 1 & 3, #7 & #7’);

wherein the slits (Edwards, Figs 1 & 3, #7 & #7’) extend outwardly from the channels (Edwards, Fig 3, #5) in a width direction of the gasket assembly (Edwards, Figs 1 & 2a, #1) so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in the channel (Edwards, Fig 3, #5) and extends along a length of a substantial portion of the gasket assembly (Edwards, Figs 4 & 2a, #1) and the slits (Edwards, Figs 1 & 3, #7 & #7’) extend outwardly away from the glass sheet.

Regarding claim 3, modified Hansen discloses the apparatus wherein the slits (Edwards, Figs 1 & 3, #7 & #7’) and flexible lips or tabs (Edwards, Figs 1 & 3, #10) are shaped and oriented so that when a glass sheet is inserted into one of the channels a first number of the flexible lips or tabs (Edwards, Figs 1 & 3, #10) (i.e. lips or tabs #10 at the rear of the gasket assembly #1 of Edwards) thereof is bent by the insertion of the glass sheet and a second number of the flexible lips or tabs (Edwards, Figs 1 & 3, #10) (i.e. frontward most slits #7 of Edwards)  is not bent by the insertion of the glass sheet 

Regarding claim 4, modified Hansen discloses the apparatus wherein the apparatus is configured to be stackable on another like apparatus (as shown in Hansen, Fig 2).

Regarding claim 5, as best understood, modified Hansen discloses the apparatus wherein the arms (Hansen, Fig 19 & #38)  are sized, shaped, and arranged to support rear legs (Bush, Fig 1, #12B) of the another apparatus.

Regarding claim 6, modified Hansen discloses the apparatus wherein the substantially horizontal portion (Hansen, Fig 1, #17) further comprises tubing (Hansen, Fig 1, #17).

Regarding claim 7, modified Hansen discloses the apparatus wherein the tubing (Hansen, Fig 1, #17) is adapted to receive a support member (Hansen, Fig 2, #60) used to support an apparatus (Hansen, Fig 2, uppermost rack) sitting thereon (as shown in Hansen Fig 2).



Regarding claim 13, modified Hansen discloses the apparatus wherein the gasket assembly (Edwards, Fig 3, #1) is elongated in shape and is supported by a track (Edwards, Fig 3, #20), so that the gasket assembly (Edwards, Fig 3, #1) is slidably removable from the track (Edwards, Fig 3, #20) (Edwards, [0027]).

Regarding claim 14, modified Hansen discloses a kit, comprising:
first and second apparatuses (Hansen, Fig 2 shows two stacked racks)
a support member (Hansen, Fig 2, #60) enabling the second apparatus to be stacked on the first apparatus (as shown in Hansen Fig 2).

Regarding claim 15, in a first interpretation, modified Hansen discloses a method of transporting and/or storing racks, comprising:
having first and second apparatuses (Hansen, Fig 2 shows two stacked racks);
stacking the second apparatus (Hansen, Fig 2, upper rack) on the first apparatus (Hansen, Fig 2, lower rack) in connection with a support member (Hansen, Fig 2, #60).


having first and second apparatuses (Hansen, Fig 3 shows two stacked racks);
stacking the second apparatus (Hansen, Fig 3, upper rack) on the first apparatus (Hansen, Fig 3, lower rack) in connection with a support member (Hansen, Fig 1, #41).

	Regarding claim 16, the second interpretation, as best understood, modified Hansen discloses the method further comprising inserting the support member (Hansen, Fig 1, #41) into tubing (Hansen, Fig 1, #21) of the first apparatus (Hansen, Fig 3, lower rack); and enabling the second apparatus (Hansen, Fig 3, upper rack)  to rest on the first apparatus (Hansen, Fig 3, upper lower rack) such that the support member (Hansen, Fig 1, #41) is inserted into holes of the front legs (Hansen, Fig 1, #28) of the second apparatus (Hansen, Fig 3, upper rack) and a rear portion of the second apparatus (Hansen, Fig 3, upper rack) rests indirectly on the arms (Hansen, Fig 1, #19 & #38) of the first apparatus (Hansen, Fig 3, lower rack).

Claims 1, 6-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pride 2004/0245195 in view of Hamarat EP2266884

Regarding claim 1, Pride discloses an apparatus (Fig 26) for holding a plurality of glass sheets, the apparatus (Fig 26) comprising:



a plurality of rear legs (annotated Fig 26 below) (only one of the two legs is shown in Fig 26) at a rear of the substantially horizontal portion (annotated Fig 26 below);

and

a gasket assembly (Figs 1A, #12) provided to the substantially horizontal portion (annotated Fig 26 below) and/or the substantially vertical portion (annotated Fig 26 below), the gasket assembly (Figs 1A, #12) comprising a plurality of elongated channels (spaces between clamping arms #16) therein,

wherein the elongated channels (spaces between clamping arms #16) are defined along a length of a central portion (center portion) of the gasket assembly (Figs 1A,  #12) and the gasket assembly (Fig 1A, #12) is configured so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in one of the channels (spaces between clamping arms #16) and extends along a length of a substantial portion of the gasket assembly (Fig 1A, #12).


    PNG
    media_image6.png
    1071
    1041
    media_image6.png
    Greyscale


Pride has been discussed above but does not explicitly teach an apparatus comprising left and right arms, at least the left and right arms for operatively connecting the substantially vertical portion and the substantially horizontal portion, each of the left and right arms including an substantially horizontal member and a substantially vertical member, wherein the substantially vertical member is oriented approximately perpendicular to the substantially horizontal member; a plurality of front legs at a front of the substantially horizontal portion, and at least one outward-facing tab provided for 

Hamarat discloses an apparatus comprising left and right arms (annotated Fig 1 below), at least the left and right arms (annotated Fig 1 below) for operatively connecting a substantially vertical portion (Fig 1, #9) and a substantially horizontal portion (annotated Fig 1 below), each of the left and right arms (annotated Fig 1 below) including an substantially horizontal member (annotated Fig 1 below) and a substantially vertical member (annotated Fig 1 below), wherein the substantially vertical member (annotated Fig 1 below) is oriented approximately perpendicular to the substantially horizontal member (annotated Fig 1 below); a plurality of front legs (Fig 1, #1, front) at a front of the substantially horizontal portion (annotated Fig 1 below),  and at least one outward-facing tab (Fig 1, #2) provided for each of a plurality of rear legs (Fig 1, #1, rear), each said tab (Fig 1, #2) including a lip (Fig 1, #2) extending outwardly from a side of the horizontal portion (annotated Fig 1 below).

    PNG
    media_image4.png
    918
    1107
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    940
    1383
    media_image5.png
    Greyscale


It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a front leg to the front of the rack of Pride that is similar to the rear leg (Pride, annotated Fig 26 above) and attach tabs (Hamarat, Fig 1, #2) to the front and rear legs (Pride, annotated Fig 26 above) of Pride as taught by Hamarat in order to make the rack of Pride more aesthetically appealing and prevent the rear legs (Pride, annotated Fig 26 above) of Pride from scratching or damaging a floor surface. 

Regarding claim 6, modified Pride discloses the apparatus wherein the substantially horizontal portion (Pride, annotated Fig 26 above) further comprises tubing.

Regarding claim 7, modified Pride discloses the apparatus wherein the tubing is adapted to receive or capable of receiving a support member used to support an apparatus sitting thereon.

Regarding claim 9, modified Pride discloses the apparatus wherein each of the substantially horizontal portion (Pride, annotated Fig 26 above) and the substantially 

Regarding claim 11, modified Pride discloses the apparatus wherein the substantially horizontal portion (Pride, annotated Fig 26 above) includes a plurality of rails (Pride, Fig 29, #308), wherein the rails (Pride, Fig 29, #308) are aligned with the channels (Pride, spaces between clamping arms #16) of the gasket assembly (Pride, #12) so as to accommodate glass sheets (as shown in Pride, Fig 26).

Regarding claim 12, modified Pride discloses the apparatus wherein the rails (Pride, Fig 29, #308) are substantially U-shaped when viewed in cross-section.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pride 6,102,206 in view of Hamarat EP2266884

Regarding claim 1, Pride ‘206 discloses an apparatus (Fig 1) for holding a plurality of glass sheets, the apparatus (Fig 1) comprising:

a substantially horizontal portion (Fig 1, #40) and a substantially vertical portion (Fig 1, #18), wherein the substantially vertical portion (Fig 1, #18) is oriented approximately perpendicular to the substantially horizontal portion (Fig 1, #40);




a gasket assembly (Fig 1, #48) (For clarification, the applicant’s specification does not provide a definition for the term gasket assembly and the applicant’s spec says that the gasket assembly can be made of a variety of material including PVC)  provided to the substantially horizontal portion and/or the substantially vertical portion (Fig 1, #18), the gasket assembly (Fig 1, #48) comprising a plurality of elongated channels (as shown in Fig 1) therein, wherein the elongated channels are defined along a length of a central portion (center portion) of the gasket assembly (Fig 1, #48), and the gasket assembly (Fig 1, #48) is configured so that an edge portion of a glass sheet is to be positioned so that the glass sheet fits in one of the channels and extends along a length of a substantial portion of the gasket assembly (as shown in Fig 1).

Pride ‘206 has been discussed above but does not explicitly teach an apparatus comprising left and right arms, at least the left and right arms for operatively connecting the substantially vertical portion and the substantially horizontal portion, each of the left and right arms including an substantially horizontal member and a substantially vertical member, wherein the substantially vertical member is oriented approximately perpendicular to the substantially horizontal member; 
at least one outward-facing tab provided for each of the plurality of rear legs, each said tab including a lip extending outwardly from a side of the horizontal portion.


    PNG
    media_image4.png
    918
    1107
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    940
    1383
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach side frames (Hamarat, Fig 1, #11) (i.e. left and right arms (Hamarat, annotated Fig 1 above)) to the sides of the rack of Pride ‘206 in order to prevent sheets and other materials from inadvertently falling off the rack of Pride ‘206. 
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach tabs (Hamarat, Fig 1, #2) to the front and rear legs (Pride ‘206, Figs 1 & 2, #46 & #28) of Pride ‘206 in order to make the rack more aesthetically appealing and prevent the legs (Pride ‘206, Figs 1 & 2, #46 & #28) of Pride ‘206 from scratching or damaging a floor surface. 


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEVIN K BARNETT/Examiner, Art Unit 3631